DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Osterhout (US 20160021304)
	D2: 다나까 유우지 (KR 20120007015 U) 
	D3: Border (US 10579140)
	D4: Sinay (US 20190086674)

With regard to claim 1, D1 teaches an image device, in at least figure 4b and 8a, comprising 1) light source (458) that irradiates light having wavelengths of a plurality of visible lights ([0255]; visible light); a transparent waveguide (figure 8a, element 810) having a Fresnel lens surface ([0296]; fresnel lenses) for receiving incident light from the edge of the waveguide and reflecting the Fresnel mirror surface; a Polarized Beam Splitter (PBS) (figure 4b, 456) where the light emitted from the wave guide is incident.
However D1, fails to expressly disclose the PBS constituting a cube-like structure having a diagonally oriented and an internal polarizing plate for changing polarizations and reflecting the light beams with the parallel optical axis projected from the waveguide surface reflects the incident light toward a display (16) device having an image generating apparatus to display an image. Wherein the Fresnel lens surface is disposed on the bottom surface of the waveguide, and wherein the light is reflected vertically into the PBS located immediately above the waveguide.
In a related endeavor, D2 teaches, in at least pg.13 and figure 4; the PBS (141) constituting a cube-like structure having a diagonally oriented and an internal polarizing plate for changing polarizations and reflecting the light beams with the parallel optical axis projected from the waveguide (21) surface reflects the incident light toward a display device having an image generating apparatus to display an image.
D1 in view of D2 fail to expressly disclose wherein the Fresnel lens surface is disposed on the bottom surface of the waveguide, and wherein the light is reflected vertically into the PBS located immediately above the waveguide for changing polarizations and reflecting the light beams projected from the waveguide.
In related endeavors, D3 and D4 fail to remedy the deficiencies of D1 in view of D2 with regards to the Fresnel lens surface is disposed on the bottom surface of the waveguide, and wherein the light is reflected vertically into the PBS located immediately above the waveguide for changing polarizations and reflecting the light beams projected from the waveguide.
Therefore for those reasons stated above and those reasons stated in the applicant remarks filed 08/09/2022 the above subject matter has been found to be in a state of allowance.
With regard to claims 2-5, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 6, D1 teaches an image device, in at least figure 4b and 8a, comprising a light source (458) irradiating lights of a plurality of visible wavelengths ([0255]; visible light) for projecting to a transparent waveguide (8a, 810) wherein the transparent waveguide having a saw-tooth shaped Fresnel lens surface ([0296]; Fresnel lens) for reflecting the lights as multiple light beams with a parallel optical axis into a Polarized Beam Splitter (PBS); a display device (402) for generating an image.
However D1, fails to expressly disclose the PBS constituting a cube-like structure having a diagonally oriented   
In a related endeavor, D2 teaches, in at least pg.13 and figure 4; the PBS (141) constituting a cube-like structure having a diagonally oriented and an internal polarizing plate for changing polarizations and reflecting the light beams with the parallel optical axis projected from the waveguide (21) surface and the display device further reflects the image through the PBS toward a waveguide for propagating the image through and inside the waveguide with a total internal reflection for reflecting the image to a viewer's eye.  
D1 in view of D2 fail to expressly disclose wherein the Fresnel lens surface is disposed on the bottom surface of the waveguide, and wherein the light is reflected vertically into the PBS located immediately above the waveguide for changing polarizations and reflecting the light beams projected from the waveguide.
In related endeavors, D3 and D4 fail to remedy the deficiencies of D1 in view of D2 with regards to the Fresnel lens surface is disposed on the bottom surface of the waveguide, and wherein the light is reflected vertically into the PBS located immediately above the waveguide for changing polarizations and reflecting the light beams projected from the waveguide.
Therefore for those reasons stated above and those reasons stated in the applicant remarks filed 08/09/2022 the above subject matter has been found to be in a state of allowance.
With regard to claims 2-5, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872